Name: Council Regulation (EU) 2017/2212 of 30 November 2017 amending Regulation (EU) No 833/2014 concerning restrictive measures in view of Russia's actions destabilising the situation in Ukraine
 Type: Regulation
 Subject Matter: air and space transport;  mechanical engineering;  Europe;  international affairs;  international trade;  international security;  international law
 Date Published: nan

 1.12.2017 EN Official Journal of the European Union L 316/15 COUNCIL REGULATION (EU) 2017/2212 of 30 November 2017 amending Regulation (EU) No 833/2014 concerning restrictive measures in view of Russia's actions destabilising the situation in Ukraine THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 215 thereof, Having regard to Council Decision (CFSP) 2017/2214 of 30 November 2017 amending Decision 2014/512/CFSP concerning restrictive measures in view of Russia's actions destabilising the situation in Ukraine (1), Having regard to the joint proposal of the High Representative of the Union for Foreign Affairs and Security Policy and of the European Commission, Whereas: (1) On 31 July 2014, the Council adopted Regulation (EU) No 833/2014 (2). (2) On 30 November 2017, the Council adopted Decision (CFSP) 2017/2214 in order to permit certain operations concerning hydrazine (CAS 302-01-2) in concentrations of 70 % or more, which is included in the Common Military List of the European Union, necessary for the flight of the ExoMars carrier module and tests and flight of the ExoMars descent module in the framework of the ExoMars 2020 mission. (3) The amendments fall within the scope of the Treaty and, therefore, in particular with a view to ensuring their uniform application in all Member States, regulatory action at the level of the Union is necessary. (4) Regulation (EU) No 833/2014 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Article 4 of Regulation (EU) No 833/2014 is amended as follows: (1) The following paragraph is inserted: 2aa. The prohibitions in points (a) and (b) of paragraph 1 shall not apply to the provision, directly or indirectly, of technical assistance, financing or financial assistance related to the sale, supply, transfer or export and the import, purchase or transport of hydrazine (CAS 302-01-2) in concentrations of 70 % or more, provided that that technical assistance, financing or financial assistance refers to hydrazine destined for: (a) the tests and flight of the ExoMars descent module in the framework of the ExoMars 2020 mission, in an amount calculated in accordance with the needs of each phase of that mission, which does not exceed a total of 5 000 kg for the entire duration of the mission; or (b) the flight of the ExoMars carrier module in the framework of the ExoMars 2020 mission, in an amount calculated in accordance with the needs of the flight, which does not exceed a total of 300 kg.. (2) Paragraph 2b is replaced by the following: 2b. The provision, directly or indirectly, of technical assistance, financing or financial assistance, related to the operations referred to in paragraphs 2a and 2aa shall be subject to prior authorisation by the competent authorities. Applicants for authorisation shall supply the competent authorities with all relevant information required. The competent authorities shall inform the Commission of all the authorisations granted.. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 November 2017. For the Council The President K. SIMSON (1) See page 20 of this Official Journal. (2) Council Regulation (EU) No 833/2014 of 31 July 2014 concerning restrictive measures in view of Russia's actions destabilising the situation in Ukraine (OJ L 229, 31.7.2014, p. 1).